UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 25, XODTEC GROUP USA, INC. (Exact name of registrant as specified in Charter) Nevada 333-148005 20-8009362 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 2F, No. 139, Jian 1st Rd. Jhonghe City. Taipei County 235 Taiwan, Republic of China (Address of Principal Executive
